Appeal from a judgment of the Supreme Court (Sackett, J.), entered March 29, 2006 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Petitioner’s request for parole release was denied in October 2004 and he was ordered held for an additional 24 months. The determination was affirmed on administrative appeal and petitioner received notice of such determination on July 11, 2005. Thereafter, he unsuccessfully attempted to commence a CPLR article 78 proceeding challenging the determination in Supreme Court, Bronx County. After the papers were returned to him, he commenced this CPLR article 78 proceeding by filing the petition and an unexecuted order to show cause in Supreme Court, Albany County, on December 6, 2005. Respondent moved to dismiss the petition as barred by the four-month statute of limitations. Supreme Court granted the motion and this appeal ensued.
Since the determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before respondent and his request for parole release was denied. Given petitioner’s subsequent reappearance, the instant matter is now moot and must be dismissed (see Matter of Rivera v Travis, 8 AD3d 716, 716-717 [2004]).
Cardona, BJ., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.